Citation Nr: 0008773	
Decision Date: 03/31/00    Archive Date: 04/04/00

DOCKET NO.  98-17 327	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement by a surviving parent to accrued benefits.  

ATTORNEY FOR THE BOARD

James A. Frost, Counsel


INTRODUCTION

The veteran served on active duty from March 1979 to 
February 1982.  He died on July [redacted], 1997.  The appellant is 
his mother.  

This appeal to the Board of Veterans' Appeals (Board) arises 
from a determination in August 1997 by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, 
North Carolina.  

The Board notes that only one issue, entitlement by the 
appellant to accrued benefits, has been developed and 
certified for appellate review.  However, in her substantive 
appeal, received in October 1998, the appellant appears to 
have raised another issue.  She claims that, on the date of 
death of her son, the veteran, there was a specific amount of 
money, $9,434.92, in his account at a VA medical center, to 
which she is entitled as his surviving parent and/or as the 
person who paid the expenses of his burial.  38 U.S.C.A. 
§ 5502(d) (West 1991) provides that, in the event of the 
death of a mentally incompetent veteran, all gratuitous 
benefits under laws administered by VA deposited in personal 
funds of the veterans' trust fund on account of such veteran 
may be paid to a dependent parent.  See also 38 C.F.R. 
§ 3.1009 (1999).  The claim which the appellant has asserted 
under those provisions has not been adjudicated and is 
referred to the RO for appropriate action.  


FINDINGS OF FACT

1.  At his death, the veteran did not have pending a claim 
for VA benefits.  

2.  At the time of the veteran's death, there were no 
periodic monetary benefits due to him and unpaid.  


CONCLUSION OF LAW

Entitlement by a surviving parent to accrued benefits is not 
warranted.  38 U.S.C.A. §§ 5107, 5121, 5503 (West 1991); 
38 C.F.R. §§ 3.100, 3.1007 (1999).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

A statute provides that periodic monetary benefits (other 
than insurance and servicemen's indemnity) under laws 
administered by VA to which an individual was entitled at 
death under existing ratings or decisions, or those based on 
evidence in the file at the date of death (referred to as 
"accrued benefits") and due and unpaid for a period not to 
exceed two years, shall, upon the death of such individual, 
be paid as follows:  Upon the death of a veteran, to the 
living person first listed below: 
(a) the veteran's spouse;
(b) the veteran's children (in equal shares); 
(c) the veteran's dependent parents (in equal shares); 
and, upon the death of a surviving spouse, to the children of 
the deceased veteran.  38 U.S.C.A. § 5121(a) (West 1991); see 
also 38 C.F.R. § 3.1000 (1999).  

For a survivor to be entitled to accrued benefits, the 
veteran must have had a claim pending at the time of his 
death or have been entitled to benefits, accrued and unpaid, 
under an existing rating or decision.  Jones v. West, 136 
F.3d. 1296, 1299 (Fed. Cir. 1998).  

In the instant case, the veteran did not have a claim for VA 
benefits pending at the time of his death.  Nor was he 
entitled to any benefits.  Although he was evaluated as 
100 percent disabled by service-connected schizophrenia since 
June 1982, his compensation payments were terminated in 
March 1995 by the RO in Roanoke, Virginia.  Payments were 
stopped under the provisions of 38 U.S.C.A. § 5503(b) (West 
1991); 38 C.F.R. § 3.1007 (1999), which provide that 
compensation to an incompetent veteran, who has no spouse or 
child, whose estate exceeds $1,500, and who was hospitalized 
or domiciled at government expense, shall be discontinued.  
After payments to the veteran were discontinued, they were 
not resumed, as he remained institutionalized at government 
expense.  For these reasons, the appellant is not entitled to 
any accrued benefits, and her claim must be denied.  
38 U.S.C.A. § 5121; 38 C.F.R. § 3.1000.  

As the evidence is not in equipoise, the benefit of the doubt 
doctrine does not apply.  38 U.S.C.A. § 5107(b) (West 1991).  


ORDER

Entitlement by a surviving parent to accrued benefits is 
denied.  



		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals




 




- 3 -


